Title: From John Adams to Mathew Carey, 5 July 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy July 5. 1813

Last night Mr Marston gave me the inclosed Six Papers. The original Letter from Captain Hoisted Hacker to Brown and Vernon, I wish to have returned. These Papers are authentic.
I have found no Man So active and ardent in promoting Your and Mr Clarks Views as John Marston; who has Spared no pains.
The Captain Simpson mentioned in one of these Papers was I presume the First Lieutenant of Captain John Paul Jones when he captured the Twenty Gun Ship which he carried into Brest, in 1778. Simpsons name ought to be more known in History than it is. Ask Colonel Jonathan Williams. if he differs in Sentiment, I will dispute with him.
The Mail is at hand, and I wish not to miss it.
John Adams